ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In his motion, for rehearing appellant renews his contention that there was error in receiving his written confession in evidence. The conclusion reached in the original opinion is regarded as correct. However, in addition to the remarks there made, the following reference is made to the facts set forth in the bill of exception and the court’s explanation of the bill: On the face of the confession the appellant was described as “Tommie Gallagher,” whereas the signature is “T. L. Gallaher.” The prosecuting officer to whom the confession was made testified that he was acquainted with the appellant and that the appellant was the identical person who signed the confession as T. L. Gallaher; that the confession was written before the witness and the name “Tommie Gallagher” was inserted upon information from the appellant that that was his Christian name. Appellant testified as a witness in his own behalf and admitted that the confession was made by him. The Christian name written in the confession is consistent with the signature. The middle initial is not of consequence. From Ency. of Law & Proc., vol. 29, p. 265, the following is taken:
“Under the well-settled rule that the law recognizes only ■one Christian name, it has been repeatedly held that the insertion, or omission of, or mistake in, a middle name or initial in a criminal as well as in a civil proceeding, is therefore immaterial.”
The contention of the appellant that the law excludes any evidence explanatory of the apparent discrepancy growing out of the fact that in the document the Christian name is written in full and in the signature the initial is used is not regarded as tenable.
The motion for rehearing is overruled..

Overruled.